Citation Nr: 9900936	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-11 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an increased rating for deviated nasal septum, 
currently rated as 10 percent disabling.

Entitlement to an increased (compensable) rating for 
bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	Veteran's son


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  He is appealing to the Board of Veterans' Appeals 
(Board) from actions of the Department of Veterans Affairs 
(VA) Regional Office (RO), Roanoke, VA.  

The attention of the RO is directed to the claim for a total 
rating due to individual unemployability.  The Board notes 
for the record that this issue has not yet been adjudicated 
in the first instance by the RO.  That being the case, it 
would be improper for the Board to assume appellate 
jurisdiction of it.  However, it is requested that all 
development of the record necessary to properly adjudicate 
this issue be undertaken and that prompt consideration be 
afforded.  


REMAND

The Board in May 1997 granted entitlement to service 
connection for deviated nasal septum and bilateral inguinal 
hernias.  By rating decision of June 1997, the RO took action 
to effectuate the grant of service connection, and assigned 
noncompensable ratings for each, effective in July 1990, the 
date of claim.  Entitlement to a compensable rating of 10 
percent for multiple, noncompensable service-connected 
disabilities, pursuant to 38 C.F.R. § 3.324, was denied.  

The veterans son, acting as his representative, filed a 
notice of disagreement to the June 1997 rating decision, and 
raised additional issues of service connection for chronic 
rhinitis with anosmia and ozena on a secondary basis, and 
entitlement to an extraschedular rating(s), including a total 
rating due to individual unemployability due to service-
connected disabilities.  

Thereafter, the issues of increased ratings for deviated 
nasal septum and bilateral inguinal hernias, as well as 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324, 
were addressed in a statement of the case, in accordance with 
the provisions of 38 U.S.C.A. § 7105 (West 1991).  A timely 
filed substantive appeal regarding these issues was received.  
Because no adjudicative action had been taken on the other 
raised issues and, therefore, no notice of disagreement had 
been filed, they were not addressed in the statement of the 
case.  The veterans representative again requested 
consideration of the claims of secondary service connection 
for chronic rhinitis with massive crusting and edema and with 
anosmia and ozena.  

Thereafter, the RO, in a rating decision of September 1998, 
granted entitlement to service connection for chronic 
rhinitis, rated at a noncompensable level, and for anosmia, 
rated as 10 percent disabling.  (The grant of a compensable 
rating for one of the service-connected disorders, effective 
the date of the veterans initial claim for VA compensation, 
had the effect of rendering moot the claim for a compensable 
10 percent rating for multiple, noncompensable service-
connected disabilities, under 38 C.F.R. § 3.324.)  
Entitlement to an extraschedular rating for any of the 
service-connected disabilities was denied.  Consideration of 
the issue of entitlement to a total rating due to individual 
unemployability was deferred, pending completion of VA Form 
21-8940, Veterans Application for Increased Compensation 
Based on Individual Unemployability.  The RO, in October 
1998, took action to deny service connection for loss of the 
sense of taste on the basis that the claim therefor was not 
well-grounded and assigned an increased rating of 10 percent 
for deviated nasal septum.  

Before the veterans representative had the opportunity to 
respond, the case was certified and transferred to the Board 
for appellate review in mid-November 1998.  The Board points 
out that, at this juncture, the only issues which had been 
developed for appellate review were those addressed in the 
statement of the case and for which a timely substantive 
appeal had been filed.  Notwithstanding the procedural 
history set forth above, the veterans representative has 
vigorously protested the transfer of the veterans claims 
folder to the Board for appellate review, arguing that such 
action was premature.  He has submitted statements (received 
after the certification of the appeal and transfer of 
records) which properly can be considered as a timely filed 
notice of disagreement to the ratings for chronic rhinitis 
and anosmia and to the denial of service connection for loss 
of the sense of taste.  He has continued to express 
dissatisfaction with the increased rating of 10 percent 
assigned deviated nasal septum.  In addition he furnished a 
completed application for a total rating due to individual 
unemployability.  Contrary to the arguments he has advanced 
on behalf of the veteran, the Board simply does not agree 
that the veterans various service-connected disorders 
represent, and should be evaluated as, a single, ongoing 
claim.  With respect to each separate issue, VA must ensure 
that the veterans due process rights have been protected 
and, at the same time, he or his representative must take the 
proper steps to initiate and perfect claims and appeals 
therefrom.  

Furthermore, while the Board in no way views the action of 
the RO in forwarding the claims folder for appellate review 
of the developed claims to have been improper, the Board 
finds that further development of the record and additional 
action on the claims raised by the veterans representative, 
prior to appellate disposition of the issues on appeal, would 
be in the interests of judicial economy.  There is somewhat 
of a link between the various disabilities for which service 
connection and increased ratings are sought, in that they 
arose from, or are alleged to have arisen from, a common 
etiology.  That fact, coupled with the veterans advanced age 
and severe level of disability (albeit much of it 
attributable to nonservice-connected causes), persuades the 
Board that piecemeal adjudication of this case would not 
serve his best interests.

Review of the claims folder reflects that the veteran is 
currently a patient in a private nursing home.  In view of 
the disabilities which have necessitated nursing home 
placement, it is unclear whether he would be able to appear 
for VA examination.  Such should be ascertained and, in the 
event that the veteran is unable to travel, other steps 
should be taken to develop the medical record, so that the 
current level of disability due to the service-connected 
disorders can be determined.  

As the RO is aware, the rating schedule criteria for rating 
respiratory system disorders were revised, effective in 
October 1996 and, in evaluating the disorders, ratings should 
be assigned in a manner which complies with the decision of 
the Court of Veterans Appeals in Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  

Accordingly the case is REMANDED for the following actions:

1.  After the proper releases of 
information have been secured, records 
relating to medical treatment of the 
veteran at the nursing home, where he 
resides, or in any other medical facility 
or by a medical care provider, VA or 
private, for any of his service-connected 
disorders since 1990 should be obtained 
and made a part of the record.  Every 
effort should be made to obtain complete 
clinical records or reports of 
examinations, which would be more helpful 
to the Board than physicians summaries 
of their treatment. 

2.  It should be ascertained through 
contact with the veteran and/or his 
representative, whether he would be able 
to travel to a VA medical facility for 
the purpose of VA examination.  If so, an 
examination should be conducted by an 
appropriate specialist, in order to 
determine the extent of disability 
represented by his service-connected 
nasal disorders and bilateral inguinal 
hernias.  All indicated laboratory or 
other tests should be conducted.  Such 
examination should be conducted following 
review of the entire record and with the 
view of ruling in or out the symptoms and 
manifestations required for higher 
disability evaluations under the 
appropriate diagnostic criteria, both old 
and new.  The RO should ensure that the 
examining physician has access to all 
applicable rating schedule criteria, as 
well as the claims folder for review, 
prior to the examination.  

3.  If such travel is impossible, the RO 
should consider the possibility of 
allowing the veterans representative to 
arrange to have the veteran examined by a 
private physician at the nursing home 
where he resides.  To facilitate the 
development of evidence which would be 
useful in the rating of his disabilities, 
the RO may, if it chooses, provide the 
physician with a list of questions to be 
addressed, which correlate to the 
criteria set forth in the rating schedule 
for rating all of the veterans service-
connected disorders.

4.  If the performance of such 
examination cannot be accomplished due to 
the state of the veterans health or 
other factors, the RO should proceed to 
considering the claim for increased 
rating for all service-connected 
disabilities, giving consideration to 
rating each on an extraschedular basis.  
In addition, the claim for service 
connection for loss of the sense of taste 
should be reconsidered in the event that 
any pertinent, new evidence is received 
as a result of this remand.  In 
evaluating the service-connected 
disabilities, action should be taken to 
rate such under both the old and new 
rating schedule criteria, as appropriate.  

5.  In the event that the veteran or his 
representative are not satisfied with the 
actions taken with the ratings assigned 
for deviated nasal septum and bilateral 
inguinal hernias (the only issues to date 
which have been fully developed for 
appellate review), they should be 
provided a supplemental statement of the 
case which fully addresses the issues and 
be given the opportunity to respond.  

6.  With respect to the other raised 
issues, for which a notice of 
disagreement was recently filed, that is, 
increased ratings for chronic rhinitis 
and for anosmia and entitlement to 
service connection for loss of sense of 
taste, the RO should take appropriate 
action to address each of these issues.  
Should any or all remain adverse to the 
veteran, both he and his representative 
should be furnished a statement of the 
case, which contains citations to all 
governing law and regulations, the 
relevant evidence, and the reasons for 
the decisions reached.  They should be 
provided notice of the veterans 
appellate rights.  Should they choose to 
exercise them in a timely fashion, these 
issues should be certified to the Board 
for appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
